                                                                    United States Courts
                                                                  Southern District of Texas
                                                                         &/>ED
                                                                        July 12, 2019
                                                                David J. Bradley, Clerk of Court



                                               4:19mj1283




SUBSCRIBED TO AND SWORN TELEPHONICALLY on July 12, 2019.



                                              Christina A.
                                                        A Bryan
                                         United States Magistrate Judge
SUBSCRIBED TO AND SWORN TELEPHONICALLY on July 12, 2019.



                                              Christina A.
                                                        A Bryan
                                         United States Magistrate Judge
